DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 05/31/2022 after the non-final rejection of 03/30/2022. Claims 1 and 11 have been amended in this submission, while no claims have been cancelled or added. Thus claims 1-20 are currently pending for reconsideration by the Examiner and are examined below.

Response to arguments

2.	The Applicants arguments have been fully considered but are moot in light of new grounds of rejection as necessitated by amendments. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 8, 10-12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paracha (U.S. Patent Application Publication # 2014/0344116 A1) in view of Block (U.S. Patent Application Publication # 8640946 B1). 

With regards to claim 1, Paracha teaches a system for processing information requests of workers at a retail facility and retrieving information associated with the retail facility based on the information requests (Paragraphs 5-6, teach a system for providing retailer-controllable access to consolidated inventory management services from a retail worker's personal mobile device, such as a personal smartphone. The enterprise service bus is engineered to receive service requests from personal mobile devices, authenticating them, and passing the authenticated service request onto a pre-determined one or more of the data nodes);

the system comprising an electronic device that permits a worker at the retail facility to input an information request in association with at least one worker at the retail facility or at least one product at the retail facility (Paragraphs 15, 18 and 22 along with figure 1, teach a system for providing retailer-controllable access to consolidated inventory management services through a retail worker's personal mobile device. The system is operable largely within and through the retailer's private computing network comprising a plurality of data nodes 30a, 30b, and 30c i.e., a data center, an enterprise service bus, and a device application installed on the personal mobile device. The device application is hosted on the native operating system of the personal mobile communication device and coded to provide a user interface for sending recognizable service requests to the enterprise service bus and presenting the responsive filtered set of inventory-related data sent back from the data centers through said enterprise service bus. Bar code scanning is important, if not critical, in respect to the performance of picking task, price checking, product information and history searching, and other like retail inventory service requests wherein potentially relevant data is encoded within scannable optical indicia); 

a computing device including a processor-based control circuit and configured for communication with the electronic device over a network (Para 16, teaches that the enterprise service bus, preferably operating at the network edge, is configured for moderating the back and forth traffic of service requests and responses to and from the personal mobile device and the data centers. The enterprise service bus receives service requests from the personal mobile device and forwards the authenticated ones on to a pre-determined one or more of the data nodes. On the return, the enterprise service bus acquires the filtered set of inventory-related data from the data nodes and passes it onto the originating personal mobile device); 

a plurality of electronic databases in communication over a network with the computing device, each of the electronic databases configured to store electronic data associated with the at least one worker at the retail facility or the at least one product at the retail facility (Paragraphs 15 and 34-41, teach that the system comprises a plurality of data nodes 30a, 30b, and 30c i.e., a data center, an enterprise service bus 10, and a device application installed on the personal mobile device 20. The data nodes 30, preferably deployed and aggregated within the network, are responsible for hosting the retailer's inventory-related data and providing individually or collectively a filtered set of the inventory-related data in response to an authenticated service request. Each of the data nodes 30a, 30b, and 30c can comprise one or more data storage devices capable of recoding digital information from a medium e.g., magnetic, optical, semiconductor, etc.  In respect of functionality, the data nodes are individually and collectively responsible for the storage and retrieval of inventory-related data);

and receive a query for a portion of the electronic data from the computing device based on the information request input into the electronic device by the worker (Paragraphs 15 and 18 along with figure 1, teach a system for providing retailer-controllable access to consolidated inventory management services through a retail worker's personal mobile device. The system is operable largely within and through the retailer's private computing network comprising a plurality of data nodes 30a, 30b, and 30c i.e., a data center, an enterprise service bus, and a device application installed on the personal mobile device. The device application is hosted on the native operating system of the personal mobile communication device and coded to provide a user interface for sending recognizable service requests to the enterprise service bus and presenting the responsive filtered set of inventory-related data sent back from the data centers through said enterprise service bus); 

wherein the computing device is configured for communication with the electronic databases over the network, and the control circuit of the computing device is configured to receive, from the electronic device and in response to the information request input into the electronic device by the worker, electronic data representative of a scope of the information request (Para 16, teaches that the enterprise service bus, preferably operating at the network edge, is configured for moderating the back and forth traffic of service requests and responses to and from the personal mobile device and the data centers. The enterprise service bus receives service requests from the personal mobile device and forwards the authenticated ones on to a pre-determined one or more of the data nodes. On the return, the enterprise service bus acquires the filtered set of inventory-related data from the data nodes and passes it onto the originating personal mobile device.  Paragraphs 18 and 27, teach that the device application is hosted on the native operating system of the personal mobile communication device and coded to provide a user interface. The worker, though the user interface, is provided with the means to issue predefined service requests and receive back responsive data. The service requests are predefined by the retailer to encompass commonly requested tasks encountered in the course of performing worker responsibilities. Each service request is enabled through programming, data, codes, and algorithms, the relevant output of which is transmitted to the enterprise service bus for further processing);

analyze the electronic data received from the electronic device to determine the scope of the information request (Para 33, teaches that the internal service bus component 14 is responsible for maintaining maps, registries, tables, directories, addresses and the like for each of the data nodes in the data center that are to be called upon in response to worker service requests. Such information is used by the internal service bus component to route authentication service requests and store service requests); 

obtain, from at least one of the electronic databases, and based on the determined scope of the information request, a portion of the electronic data associated with the at least one worker at the retail facility or the at least one product at the retail facility (Para 33, teaches that the identity of each worker authorized to use the inventive service is preferably recorded at one data node e.g., a retail facility database. Prior to providing access to that worker to other data nodes e.g., product databases at a remote centrally-located "home office", authentication of that worker is required);  Docket No. 8842-145737-US_5860US02

- 25 -transmit a signal to the electronic device, the signal including the portion of the electronic data retrieved from the at least one of the databases by the computing device based on the determined scope of the information request (Paragraphs 16-18, teach as already shown above that the requested service information is transmitted to the personal mobile device from the data nodes 30a-30c through the enterprise service bus);

wherein, in response to receipt of the signal from the computing device, the electronic device is configured to output, to the worker, the portion of the electronic data retrieved from the at least one of the databases by the computing device based on the determined scope of the information request (Paragraphs 16, 18 and 27, as shown above the user interface provides the output of the requested service data to the personal mobile device for viewing by the worker);

Paracha may not explicitly detail the limitation wherein the electronic device is configured to generate a graphical interface that outputs a greeting to the worker, the greeting prompting the worker to input the information request in a form of a question or a statement, the electronic device including at least one input device configured to permit the worker to respond to the greeting generated within the graphical interface by inputting input the information request into the graphical interface via at least one of voice input, keyboard input, and touchscreen input. However, Block teaches this (Col 20, line 56 to col 21, line 52, teach an ATM system wherein the system uses a camera to sense the user. After sensing the user, the system causes a personalized greeting to be displayed on the welcome terminal to greet the banking customer. Data corresponding to the most recent transactions of the banking customer may be displayed on the welcome terminal, and the welcome terminal may provide outputs that prompt the banking customer to provide selected inputs if they would like to perform a transaction like one of the transactions displayed. The banking customer may then provide one or more inputs operative to select one or more transaction types they would like to perform at the banking facility. The welcome terminal may operate in accordance with its programming to cause indicia corresponding to the desired tasks to graphically appear in a list in an area of the display of the welcome terminal for reference by the banking customer).

Paracha and Block can be considered as analogous art as they belong to a similar field of endeavor in human machine interactive devices. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Block (Use of a welcome message for the user) with those of Paracha (Use of an inventory management service using personal mobile devices) so as to improve user access of data with a computer (Block, col 4). 

With regards to claim 2, Paracha teaches the system of claim 1, wherein the electronic device is configured to generate a first graphical interface configured to permit the worker to input the information request via the at least one input device (Paragraphs 17-18, teach a first part of the user interface for sending service requests); 

and a second graphical interface configured to display the output, to the worker, of the portion of the electronic data retrieved from the at least one of the databases by the computing device based on the determined scope of the information request (Paragraphs 17-18, teach a second part of the user interface for sending service requests). 

With regards to claim 8, Paracha teaches the system of claim 1, wherein the control circuit is coupled to at least one worker permissions service configured to determine whether the worker is authorized to receive the portion of the electronic data retrieved from the at least one of the databases by the computing device based on the determined scope of the information request (Paragraphs 31-33, teach the authentication process required of each worker before he is given access to service access data). 

With regards to claim 10, Paracha teaches the system of claim 1, wherein at least one of the electronic databases is configured to store electronic data associated with at least one of product service, recipe service, fresh forecast service, product layout service, retail facility working hours service, retail facility address service, retail facility phone service, historical sales data associated with the retail facility, key performance indicators associated with the retail facility, membership income associated with the retail facility, credit card applications associated with the retail facility, wages of the workers at the retail sales facility, perpetual inventory at the retail sales facility, productivity metrics associated with the retail sales facility, expenses associated with the retail sales facility, compliance metrics associated with the retail facility, customer feedback associated with the retail sales facility, human resources service, work attendance service, retail facility membership service, and retail facility worker service (Paragraphs 39-42, teach the various types of records kept in the electronic data storage facilities including many of the record types claimed above). 

With regards to claims 11-12, 18 and 20, these are method claims for the corresponding apparatus claims 1-2, 8 and 10. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 11-12, 18 and 20 are similarly rejected under the same rationale as applied above with respect to apparatus claims 1-2, 8 and 10.

4.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paracha in view of Block and further in view of Phillips (U.S. Patent Application Publication # 2017/0132627 A1). 

With regards to claim 9, Paracha teaches the system of claim 1, wherein the control circuit is configured to, communicate with the at least one of the electronic databases, and based on the determined scope of the information request, obtain the portion of the electronic data associated with the at least one worker at the retail facility or the at least one product at the retail facility (Paragraphs 31-33, teach the authentication process required of each worker before he is given access to service access data. Para 39, teaches the various kinds of service requests);

However, Paracha and Block may not explicitly recite a Webhook engine. This taught by Phillips (Paragraphs 91-92, teach the use of a webhook engine for secure transmission of data across various devices).

Paracha, Block and Phillips can be considered as analogous art as they belong to a similar field of endeavor in third party cross-channel integrated communication. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Phillips (Use of a webhook engine) with those of Paracha and Block (Use of a human machine interactive system) so as to provide secure transmission of data across various devices (Phillips, paragraphs 91-92). 

With regards to claim 19, this is a method claim for the corresponding apparatus claim 9. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to apparatus claim 9.

5.	Claims 3-7 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paracha in view of Block and further in view of London (U.S. Patent Application Publication # 2016/0117593 A1). 

With regards to claim 3, Paracha and Block may not explicitly detail the limitation wherein the electronic device is coupled to a natural language application programming interface configured to translate the information request input by the worker via voice input into electronic voice data representative of the information request. However, this is taught by London (Paragraphs 74, 139, 144 and 180 along with figure 1, teach an “AVIA” or an adaptive virtual intelligent agent. The speech input is transmitted to the AVIA server shown which contains the AVIA software and processing engines. Since the ASR engine is a system component of the AVIA system, the data transformation and thus data flow from text to speech is occurring internally. The arrows between the system engines and databases also show how data flows and is exchanged. Both the NLP engine and context and meaning engine can access, query, and/or retrieve data stored in the phrase constructs database); 

and the electronic device is configured to transmit a signal including the electronic voice data representative of the information request to the computing device over the network (Paragraphs 127-128, 145 and figure 1, teach the appropriate response from the system including speech-based response). 

Paracha, Block and London can be considered as analogous art as they belong to a similar field of endeavor in electronic user assistive systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of London (Use of voice-based input/output system) with those of Paracha and Block (Use of a human machine interactive system) so as to provide an interactive voice response system, which is more convenient in certain situations and very well known in the art. 

With regards to claim 4, Paracha and Block may not explicitly detail the limitation wherein the control circuit is coupled to at least one application programming interface configured to receive the signal including the electronic voice data representative of the information request from the electronic device over the network. However, this is taught by London (Paragraphs 74, 139, 144 and 180 along with figure 1, teach an “AVIA” or an adaptive virtual intelligent agent. The speech input is transmitted to the AVIA server shown which contains the AVIA software and processing engines. Since the ASR engine is a system component of the AVIA system, the data transformation and thus data flow from text to speech is occurring internally. The arrows between the system engines and databases also show how data flows and is exchanged. Both the NLP engine and context and meaning engine can access, query, and/or retrieve data stored in the phrase constructs database). 

Paracha, Block and London can be considered as analogous art as they belong to a similar field of endeavor in electronic user assistive systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of London (Use of voice-based input/output system) with those of Paracha and Block (Use of a human machine interactive system) so as to provide an interactive voice response system, which is more convenient in certain situations and very well known in the art. 

With regards to claim 5, Paracha and Block may not explicitly detail the limitation wherein the control circuit is coupled to a natural language processing engine and in response to receipt of the electronic voice data from the electronic device, the natural language processing engine is configured to analyze the received electronic voice data to extract the electronic data representative of the scope of the information request. However, this is taught by London (Paragraphs 106, 109 and 117-118, teach the use of natural language processing and speech recognition technology in conjunction with a context and meaning engine to understand the context and meaning of the user’s input).

Paracha, Block and London can be considered as analogous art as they belong to a similar field of endeavor in electronic user assistive systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of London (Use of voice-based input/output system) with those of Paracha and Block (Use of a human machine interactive system) so as to provide an interactive voice response system, which is more convenient in certain situations and very well known in the art. 

With regards to claim 6, Paracha and Block may not explicitly detail the limitation wherein the electronic data representative of the scope of the information request extracted from the received electronic voice data includes intent data indicative of a subject of the information request by the worker and entity data indicative of an object of the information request by the worker. However, this is taught by London (Paragraphs 106, 109 and 117-118, teach the use of natural language processing and speech recognition technology in conjunction with a context and meaning engine to understand the context and meaning of the user’s input. Paragraphs 193, 207 and 211, teach the use of business ontology concepts and maxim of relevance methodology to fine tune the intent of the user utterance).

Paracha, Block and London can be considered as analogous art as they belong to a similar field of endeavor in electronic user assistive systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of London (Use of voice-based input/output system) with those of Paracha and Block (Use of a human machine interactive system) so as to provide a more accurate system for understanding user utterances.

With regards to claim 7, Paracha and Block may not explicitly detail the limitation wherein the control circuit is coupled to a training engine configured to permit a user of the computing device to program the processor of the control circuit with additional natural language recognition capabilities. However, this is taught by London (Paragraphs 142 and 195, teach the use of neural networks, Bayesian networks, deep belief networks and machine learning methodologies to assist with natural language processing).

Paracha, Block and London can be considered as analogous art as they belong to a similar field of endeavor in electronic user assistive systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of London (Use of voice-based input/output system) with those of Paracha and Block (Use of a human machine interactive system) so as to provide a more accurate system for understanding user utterances.

With regards to claims 13-17, these are method claims for the corresponding apparatus claims 3-7. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 13-17 are similarly rejected under the same rationale as applied above with respect to apparatus claims 3-7.

Conclusion

6.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Ishikawa (U.S. Patent # 4482976 A), Moreno (U.S. Patent Application Publication # 2018/0018973 A1). These references are also included in the PTO-892 form attached with this office action.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)